Citation Nr: 1422999	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  10-37 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased disability rating for service-connected residuals of a neck injury with degenerative changes, currently evaluated as 20 percent disabling. 

2.  Entitlement to an increased disability rating for radiculopathy of the left (minor) upper extremity, currently evaluated as 10 percent disabling. 

3.  Entitlement to an increased disability rating for radiculopathy of the right (major) upper extremity, currently evaluated as 10 percent disabling. 

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active military service from October 1978 to August 1993.

These matters come before the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the Little Rock, Arkansas Regional Office (RO) of the Department of Veterans Affairs (VA).  By that rating action, the RO, continued a 20 percent disability rating assigned to the service-connected neck disability and 10 percent ratings assigned to radiculopathy of the left (minor) and right (major) upper extremities.  The Veteran appealed the 20 and 10 percent disability ratings assigned to the above-cited service-connected disabilities to the Board. 

In February 2012, the Veteran testified before the undersigned at a hearing conducted at the above-referenced RO.  At the hearing, the Veteran clarified that he was right-hand dominant.  (Transcript (T.) at page (pg.) 2)).  Thus, the issues with respect to the right and left upper extremities have been characterized to reflect the Veteran's testimony before the undersigned. 

In addition, the record shows that in a July 2008 statement to the RO, the Veteran specifically raised the issue of entitlement to a TDIU.  (See VA Form 21-4138, Statement in Support of Claim, dated and signed by the Veteran in July of 2008).  The United States Court of Appeals for Veterans Claims (Court) has held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The issue of TDIU has been raised by the record and is, thus, properly before the Board by virtue of his increased rating claims pursuant to Rice.  In view of the foregoing, the TDIU issue will be considered by the Board in the Remand below. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Board's finds that further development is necessary to ensure that a thorough and complete record has been developed prior to further appellate review of the increased evaluation claims. Specifically, to adjudicate the TDIU claim, and to schedule the Veteran for spine and neurological VA examinations to determine the current severity of his service-connected residuals of a neck injury with degenerative changes and radiculopathy of the left (minor) and right (major) upper extremities.

(i) TDIU Claim

As noted in the Introduction, the Veteran has raised a claim of entitlement to TDIU.  A request for a TDIU due to service-connected disabilities, "whether expressly raised by a [V]eteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities ... as part of a claim for increased compensation."  Rice supra.  Entitlement to a TDIU, whether pursuant to Rice or otherwise, accordingly must be addressed.  Doing so at this time would be premature, however.  The Board cannot render a determination regarding the issue without there being prior notification, development, and initial adjudication of the TDIU claim as outlined in the indented paragraphs below.

(ii) VA examinations

VA last examined the Veteran to determine the current severity of his service-connected neck disability and radiculopathy of the left (minor) and right (major) upper extremities in May 2010.  (See May 2010 VA examination report).  The Veteran maintains that the May 2010 VA examiner performed a cursory examination of his neck and upper extremities.  (See VA Form 9, dated and signed by the Veteran in September 2010.   Notably, and with respect to the service-connected cervical spine (neck) disability, the May 2010 VA examiner did not provide range of motion findings of the cervical spine, criteria that are essential for evaluating the service-connected disability under the relevant scheduler criteria.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  

In addition, the May 2010 VA examiner did not assess the functional losses experienced by the veteran due to problems such as pain in his cervical spine.  Nor did the examiner assess the extent of functional impairment during flare-ups or on repeated use, or the extent of functional impairment due to incoordination, weakness or excess fatigability of the neck.  Given the foregoing, an assessment of functional limitations, expressed in terms of additional limitation of motion of the cervical spine, is warranted.  See 38 C.F.R. §§ 4.40, 4.45 (2013); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

In addition, and concerning the service-connected radiculopathy of the left (minor) upper extremity, the May 2010 VA examiner did not provide clinical findings relative to the digits of the left hand--criteria that are, in part, essential in evaluating this disability under the relevant scheduler criteria.  38 C.F.R. § 4.124(a), Diagnostic Code 8715 (2013). 

The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted. VAOPGCPREC 11-95.  However, given the fact that VA last examined the Veteran's spine and right and left upper extremities almost four (4) years ago, the RO should arrange for the Veteran to undergo VA spine and neurological examinations at an appropriate VA medical facility to determine the severity of his service-connected cervical spine (neck) disability and radiculopathy of the left (minor) and right (major) upper extremities.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997). 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a notification letter concerning his claim of entitlement to TDIU that complies with the notification requirements of 38 U.S.C.A. § 5103(a) (West 2002), 38 C.F.R. § 3.159(b) (2013).  In specific, this letter must set forth the criteria for establishing entitlement to a TDIU and include information on the evidence required in this regard, the Veteran's and VA's respective duties for obtaining evidence, and how VA determines disability evaluations and effective dates.

2.  Provide a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to the Veteran.  See M21-1MR, IV.ii.2.F.25.i.

3.  Thereafter, evaluate any evidence received and determine whether any additional development is necessary, such as obtaining a VA examination or social and industrial survey in conjunction with the Veteran's TDIU claim.

4.  Schedule the Veteran for a VA spine examination, with an appropriate examiner who has reviewed the claims files.  The examiner is hereby advised the Veteran is currently service-connected for residuals of a neck injury with degenerative changes that has been assigned a single 20 percent disability rating.  

Any necessary special studies should be performed. The claims folders and a copy of this remand must be made available to the examining physician for review, and the examiner's report should reflect consideration of the pertinent medical history.  The examiner's report should fully set forth all current complaints and pertinent clinical findings to include, but not limited to, the following:
   
i) Appropriate range of motion studies of the cervical spine must be conducted, and commentary must be provided as to the extent of any painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.

ii) The frequency and duration of any doctor-prescribed bedrest (i.e., incapacitating episodes) caused by the cervical spine must be described. If no bedrest has been prescribed, the examiner should so state.

iii) The examiner is requested to provide a discussion of the effects of the service-connected cervical (neck) spine disability on the ability of the Veteran to secure and follow a substantially gainful occupation.

iv) The rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

5.  Schedule the Veteran for a VA neurological examination, with an appropriate examiner who has reviewed the claims files.  The examiner is hereby advised the Veteran is currently service-connected for radiculopathy of the left (minor) and right (major) upper extremities, and that each extremity has been assigned a 10 percent disability rating. 

Any necessary special studies should be performed. The claims folders and a copy of this remand must be made available to the examining physician for review, and the examiner's report should reflect consideration of the pertinent medical history.  The examiner's report should fully set forth all current complaints and pertinent clinical findings of the right (major) and left (minor) upper extremities to include, but not limited to, the following:

i) The examiner should opine as to whether any paralysis of the median nerve of the right and left upper extremities is incomplete or complete.  If any incomplete paralysis of the right and upper extremities is found, the examiner must characterize it as mild, moderate or severe. 

ii) The examiner should provide an opinion concerning the impact of the veteran's service-connected radiculopathy of the right (major) and left (minor) upper extremities have on his ability to work.

iii) The rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

6.  The RO should then readjudicate the claims on appeal, to include consideration of "staged " ratings, i.e., disability ratings for separate periods of time based on the facts found (See Hart v. Mansfield, 21 Vet. App. 505 (2007), and entitlement to TDIU.  If any determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board for further review

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other





appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



